                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES -REOPENING/CLOSING

Case No. SACV 19-00919-RGK (KESx)                                  Date April 6, 2020

Title: VVP Advisors, Inc. v. Kathy Baran, et al.

Present: The Honorable R. Gary Klausner, United States District Judge




                    V.R. Vallery                                       Not Applicable
                   Deputy Clerk                                   Court Reporter / Recorder


Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                None Present                                   None Present




Proceedings:       G In Court         G
                                      ✘ In Chambers       G Counsel Notified

G Case previously closed in error. Make JS-5.

✘ Case should have been closed on entry dated April 3, 2020
G                                                                         .

G Case settled but may be reopened if settlement is not consummated within                      days.
  Make JS-6.

G Other

G Entered                                    .




                                                                   Initials of Preparer       VRV




CV-74 (10/08)                         CIVIL MINUTES -REOPENING/CLOSING
